Citation Nr: 1335714	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than January 30, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent disability rating, effective from January 30, 2008 (date of claim).  In March 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The issue of entitlement to an effective date earlier than January 30, 2008, for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the hearing in March 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw his appeal for an initial rating in excess of 50 percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal, for an initial rating in excess of 50 percent for PTSD, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran testified before the Board in March 2012, and indicated he wanted to withdraw his appeal on the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for an initial rating in excess of 50 percent for PTSD is dismissed.


REMAND

At the hearing in March 2012, the Veteran raised the issue that the August 1984 RO rating decision that denied entitlement to service connection for bipolar disorder (claimed as PTSD), was a product of clear and unmistakable error (CUE).  

Under the law, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If VA determines that the August 1984 RO rating decision contains CUE, that decision will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, if VA determines that the August 1984 rating decision contains CUE, the effective date would be assigned as if there were no such error in the 1984 rating.

The Veteran's CUE challenge to the August 1984 RO rating decision is thus inextricably intertwined with the claim of entitlement to an earlier effective date for the grant of service connection for PTSD because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of clear and unmistakable error (CUE) in the RO's August 1984 rating decision that denied entitlement to service connection for bipolar disorder (claimed as PTSD).  The Veteran and his representative should be provided proper notice of the determination.  

2.  Following completion of the above, reconsider the earlier effective date issue on appeal.  If the benefit sought on appeal is not granted, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for the determination, and afford them a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


